MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	7	
Docket:	      And-17-361	
Submitted	
  On	Briefs:	 January	11,	2018	
Decided:	     January	23,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        IN	RE	EMMA	C.	
	
	
PER	CURIAM	

        [¶1]	 	 The	 father	 of	 Emma	 C.	 appeals	 from	 a	 judgment	 of	 the	 District	

Court	 (Lewiston,	 Lawrence,	 J.)	 terminating	 his	 parental	 rights	 to	

eleven-year-old	 Emma	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	

(B)(2)(a),	(b)(ii)-(iv)	(2017).1		He	challenges	the	sufficiency	of	the	evidence	as	

to	unfitness	as	well	as	the	court’s	finding	and	discretionary	determination	that	

termination	was	in	the	child’s	best	interest.		Additionally,	the	father	contends	

that	 the	 court	 should	 have	 ordered	 a	 permanency	 guardianship	 instead	 of	

terminating	his	parental	rights.		We	affirm	the	judgment	because	the	evidence	

supports	 both	 the	 court’s	 factual	 findings	 and	 its	 discretionary	

determinations.			




    1		The	mother’s	parental	rights	were	terminated	in	a	separate	proceeding	in	March	of	2017,	and	

she	is	not	a	party	to	this	appeal.			
2	

                                  I.		BACKGROUND	

      [¶2]		Competent	record	evidence	supports	the	court’s	findings,	by	clear	

and	 convincing	 evidence,	 that	 the	 father	 is	 unwilling	 or	 unable	 to	 take	

responsibility	for	the	child	within	a	time	that	is	reasonably	calculated	to	meet	

her	needs;	that	the	father	failed	to	make	a	good	faith	effort	to	rehabilitate	and	

reunify	 with	 the	 child;	 that	 the	 father	 abandoned	 the	 child;	 and	 that	

termination	 of	 the	 father’s	 parental	 rights,	 as	 opposed	 to	 a	 permanency	

guardianship,	is	in	the	child’s	best	interest.		These	findings	and	discretionary	

determinations	are	based	on	the	following	supported	findings	of	fact:		

      The	 Department	 filed	 a	 Petition	 For	 Child	 Protection	 Order	
      regarding	[the	child]	on	April	29,	2016.	.	.	.		Around	that	time,	[the	
      permanency	caseworker	for	the	Department]	tried	to	contact	[the	
      father]	at	the	phone	number	he	provided	to	the	Department,	but	it	
      did	not	work.		[She]	then	tried	to	serve	[him]	with	the	Petition	at	
      the	 residence	 stated	 on	 his	 license,	 but	 there	 was	 nobody	 there.		
      [She]	 left	 her	 card	 at	 the	 residence,	 but	 never	 heard	 from	 [him].		
      Nevertheless,	 [he]	 showed	 up	 for	 the	 summary	 preliminary	
      hearing	on	the	preliminary	protection	order	on	May	9,	2016,	and	
      waived	his	right	to	the	hearing.		While	at	the	court,	[he]	asked	for	
      a	 meeting	 to	 discuss	 visitation	 with	 [the	 child]	 and	 that	 meeting	
      was	set	for	the	next	morning.		On	May	10,	2016,	[the	permanency	
      caseworker],	 the	 [guardian	 ad	 litem	 (GAL)]	 and	 [the	 father’s	
      attorney]	 were	 present	 for	 the	 meeting	 on	 visitation,	 however,	
      [the	 father]	 failed	 to	 appear.	 	 Shortly	 after	 missing	 the	 May	 10th	
      meeting,	 having	 agreed	 to	 leave	 [the	 child]	 in	 the	 Department’s	
      custody,	 [the	 father]	 moved	 to	 Florida	 without	 telling	 the	
      Department	that	he	was	doing	so.		
          	
                                                                                         3	

         .	.	.	According	to	[the	permanency	caseworker],	in	a	May	9th	
interview,	 [the	 child]	 told	 her	 that	 [the	 father]	 rarely	 ever	 had	
contact	 with	 her;	 maybe	 five	 times	 in	 the	 preceding	 five	 years	
according	to	memory.		During	that	interview,	[the	child]	appeared	
to	be	very	anxious	about	seeing	[the	father]	due	[to]	having	little	
contact	 with	 him	 in	 the	 preceding	 five	 years.	 	 After	 pausing	 to	
consider	 the	 prospect	 of	 seeing	 [her	 father],	 [the	 child]	 told	 [the	
permanency	 caseworker]	 that	 she	 did	 not	 want	 to	 have	 contact	
with	him.	.	.	.		
      	
         .	 .	 .	 A	 Jeopardy	 Order	 as	 to	 [the	 father]	 was	 granted	 on	
July	11,	 2016,	 after	 [the	 father]	 failed	 to	 appear	 for	 the	 hearing.		
Jeopardy	 as	 to	 [the	 father]	 was	 due	 to	 the	 risk	 to	 [the	 child]	 for	
serious	 physical	 harm,	 serious	 emotional	 harm	 and/or	 serious	
neglect	based	on	his	substance	abuse	and	inability	to	protect	her	
from	the	jeopardy	posed	by	[her	mother]	([the	child]	was	exposed	
to	drug	use	and	paraphernalia	by	her	mother	and	[the	father]	was	
not	aware	of	or	did	not	take	any	steps	to	protect	[the	child]	from	
[the	mother’s]	behaviors)	and	his	lack	of	a	relationship	with	[the	
child].		[The	father’s]	criminal	history,	including	domestic	violence	
assault,	also	raised	issues	of	concern	in	regard	to	[the	child].	.	.	.		
      	
         [The	 father]	 testified	 that	 he	 currently	 is	 residing	 in	
.	.	.	Florida,	 in	 a	 hotel.	 .	 .	 .	 	 He	 has	 not	 had	 any	 contact	 with	 [the	
child]	 since	 April	 of	 2016.	 .	 .	 .	 	 [The	 father]	 acknowledged	 that	
because	he	was	a	transient	when	this	matter	began,	he	was	unable	
to	 fight	 for	 custody	 of	 [the	 child].	 	He	 also	 acknowledged	 that	 he	
had	 not	 fought	 for	 custody	 of	 [her]	 even	 though	 she	 was	 in	 the	
Department’s	 custody	 because	 [she]	 had	 been	 placed	 with	 [the	
foster	parents]	and	he	understood	that	[the	foster	mother]	was	a	
good	 mother.	 	 When	 [the	 father]	 failed	 to	 appear	 at	 the	 judicial	
review	conducted	on	December	15,	2016,	the	court	issued	a	cease	
reunification	order	for	him	due	to	his	lack	of	involvement	with	the	
Department,	 the	 court	 proceedings	 in	 this	 case,	 the	 required	
services	and	contact	with	[the	child].		
         	
4	

            .	.	.	.			
        	
            .	.	.	While	[the	father]	is	willing	to	let	[the	child]	remain	with	
     [the	 foster	 family],	 he	 does	 not	 agree	 to	 the	 termination	 of	 his	
     parental	rights	to	[the	child].		Consequently,	[the	father]	wants	the	
     court	to	create	a	permanency	guardianship	for	[the	child]	with	the	
     [foster	parents].		The	court	notes,	however,	that	it	has	been	over	a	
     year	since	[the	father]	has	had	any	contact	with	[the	child].	.	.	.		
         	
            .	 .	 .	 [The	 father’s]	 plan	 to	 remain	 in	 Florida	 and	 attempt	
     reunification	with	[the	child]	twice	a	month	does	not	impress	the	
     court	 as	 being	 either	 well	 conceived	 or	 really	 committed	 to	
     meeting	[the	child’s]	needs	in	a	timely	fashion.		
            	
            [The	 second	 permanency	 caseworker]	 testified	 that	 the	
     [foster	 parents]	 have	 been	 very	 involved	 with	 [the	 child].	 	 [The	
     foster	mother]	is	[related	to	the	child]	and	[the	child]	often	stayed	
     with	 the	 [foster	 family]	 prior	 to	 being	 placed	 with	 them	 by	 the	
     Department.	 	 According	 to	 [the	 caseworker],	 [the	 child]	 is	 doing	
     great	and	thriving	in	[their]	home;	they	are	very	involved	in	[the	
     child’s]	activities	and	her	schooling.		[The	foster	mother]	testified	
     that	 initially	 [the	 child]	 was	 shy,	 reserved	 and	 parentified	 when	
     the	 Department	 placed	 her	 with	 them.	 	 [The	 foster	 mother]	
     observed	that	[the	child]	is	more	outgoing	and	relaxed	–	now	she	
     is	 “just	 being	 a	 kid.”	 	 [The	 foster	 mother]	 added	 that	 as	 the	
     placement	has	gone	on,	[the	child]	fits	into	their	family,	she	feels	
     like	one	of	the	[foster	parents’]	kids	and	she	is	treated	as	that	way.		
     [The	foster	mother]	specifically	testified	that	[the	child]	does	not	
     ask	about	[the	father]	and	does	not	want	contact	with	him.	.	.	.		
            	
            .	 .	 .	 The	 [GAL]	 does	 not	 support	 the	 creation	 of	 a	
     permanency	 guardianship	 in	 this	 case	 as	 it	 poses	 too	 much	
     uncertainty	 about	 [the	 father]	 returning	 some	 day	 to	 assert	 his	
     role	 as	 [the	 child’s]	 father.	 	 The	 [GAL]	 recommends	 that	 [the	
     father’s]	 parental	 rights	 be	 terminated	 .	 .	 .	 .	 	 She	 believes	 that	
     termination	of	[the	father’s]	parental	rights	is	in	[the	child’s]	best	
     interest.		The	[GAL]	testified	that	[the	child]	is	at	an	age	where	she	
     needs	 the	 permanency	 and	 stability	 of	 living	 in	 a	 family	 that	 she	
                                                                                          5	

       knows,	a	family	in	which	she	fits	in,	a	family	that	loves	her	and	a	
       family	that	is	committed	to	her.		
	
(Footnotes	omitted.)			
        	
                                    II.		DISCUSSION	

	      [¶3]	 	 Here,	 the	 court’s	 unfitness	 findings	 that	 the	 father	 is	 either	

unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 within	 a	 time	 that	 is	

reasonably	 calculated	 to	 meet	 the	 child’s	 needs,	 that	 the	 child	 has	 been	

abandoned	 by	 the	 father,	 and	 that	 the	 father	 has	 failed	 to	 make	 a	 good	 faith	

effort	to	rehabilitate	and	reunify	with	the	child	are	all	supported	by	sufficient	

evidence.	 	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(b)(ii)-(iv).	 Particularly,	 the	 father’s	

unannounced	 move	 to	 Florida,	 his	 intention	 to	 remain	 there	 for	 the	

foreseeable	future,	and	his	failure	to	even	visit	with	the	child	show	that	he	is	

unwilling	 or	 unable	 to	 take	 responsibility	 for	 the	 child	 in	 the	 time	 that	 she	

needs	 and	 that	 he	 has	 abandoned	 her.	 	 See	 22	M.R.S.	 §§	 4002(1-A)(A)-(C),	

(E)-(F),	4055(1)(B)(2)(b)(ii)-(iii)	(2017).			

       [¶4]	 	 The	 evidence	 is	 also	 sufficient	 to	 support	 a	 finding	 that	

termination	 is	 in	 the	 child’s	 best	 interest,	 and	 the	 court	 did	 not	 abuse	 its	

discretion	 in	 terminating	 the	 father’s	 parental	 rights	 instead	 of	 ordering	 a	

permanency	guardianship	because,	as	the	GAL	testified,	the	child	is	at	an	age	

where	 stability	 and	 permanency	 within	 a	 family	 unit	 that	 has	 demonstrated	
6	

its	 commitment	 to	 her	 is	 of	 the	 utmost	 importance.	 	 See	 In	 re	 Haylie	 W.,	

2017	ME	157,	¶	4,	167	A.3d	576.		Because	a	permanency	guardianship	could	

undermine	 that	 stability	 for	 the	 child,	 see	 id.;	 see	 also	 22	 M.R.S.	 §	4038-C(3),	

(6)	 (2017),	 who	 will	 soon	 be	 entering	 her	 teenage	 years,	 the	 court	 did	 not	

abuse	 its	 discretion	 in	 terminating	 the	 father’s	 parental	 rights.	 	 See	 In	 re	

Cameron	B.,	2017	ME	18,	¶¶	12-13,	154	A.3d	1199.			

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Richard	Charest,	Esq.,	Lewiston,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Lewiston	District	Court	docket	number	PC-2016-29	
FOR	CLERK	REFERENCE	ONLY